Case: 12-40872       Document: 00512344245         Page: 1     Date Filed: 08/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 16, 2013

                                       No. 12-40872                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

JERMAINE KEYES,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:11-CR-1193-1


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Jermaine Keyes appeals from his conviction for possession with intent to
distribute marijuana, asserting that the district court erred and imposed an
unreasonable sentence in holding him responsible for additional marijuana from
a previous case in which he was acquitted.
       This Court reviews the district court’s application and interpretation of the
sentencing guidelines de novo and its factual findings for clear error. United
States v. Gonzalez-Terrazas, 529 F.3d 293, 296 (5th Cir. 2008). The district

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40872      Document: 00512344245        Page: 2    Date Filed: 08/16/2013



                                     No. 12-40872

court’s findings about the quantity of drugs on which a sentence should be based,
including amounts that were part of a common plan or scheme, are findings of
fact which are reviewed for clear error. United States v. Mitchell, 964 F.2d 454,
457-58 (5th Cir. 1992). The district court here did not clearly err in light of the
temporal proximity and similarity of the offenses (e.g., transporting similar
quantities of marijuana in similar packaging in a tractor trailer from a similar
starting point after similar stops to a similar destination).1 AFFIRMED.




      1
       Despite the statement at oral argument by defense counsel that the destinations of
Southaven, Mississippi, and Memphis, Tennessee, are “separated by hundreds of miles,”
Southaven is actually a suburb of Memphis.

                                           2